DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that this application is a continuation of 16/424474 which was a continuation of 15/345507 which was based on provisional application 62/394726 filed 9/14/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected based on lack of positive antecedent basis of “the configuration of the at least one device” on line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chen et al., U.S. Pat. App. Pub. No. 2005/0120157 A1 [cited by applicant] .
As per claim 1, Chen shows a management device (30), comprising: a communication logic (42,43, or 44) to communicate with at least one device (22,23,24) over one or more 5communication channels (28) about data associated with the at least one device; a reception logic (34) to receive a query from a host, the query requesting information about the at least one device; and a transmission logic (36) to send a response to the host, the response including the data (paragraphs [0025-0032]), wherein the host is configured to send a message intended for the at least one device (paragraphs [0025-0032] wherein the host directs messages to the switch 30 for the devices connected to the switch in either the single-endpoint or hub mode). Chen shows all of the elements recited in claim 1.
As per claim 19, Chen shows a system, comprising: a chassis (inherent in the system at least as shown in Fig. 2); a processor in the chassis (10); a device (22,23, or 24); and 5a management device (30), including: a communication logic (42,43, or 44) to communicate with the device over a communication channel (28) about data associated with the device; a reception logic (34) to receive a query from the processor, the query requesting information about the device; and 10a transmission logic (36) to send a response to the processor, the response including the data, wherein the processor is configured to send a message intended 

Claim(s) 8-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) being clearly anticipated by Rallens et al., U.S. Pat. App. Pub. No. 2011/0131380 A1.
As per claim 8, Rallens shows a method, comprising: accessing, by a management device (22), a data associated with at least one device (paragraph [0014] wherein the controller prefetches data from a memory device in anticipation of a read request from the host); receiving, at the management device, after accessing the data, a query from a host for the 10data (paragraphs [0014-0022] wherein the host read request is the query); and sending the data from the management device to the host (paragraph [0015] wherein the controller provides the requested data to the host). Rallens shows all of the steps recited in claim 8.
As for claim 9, the argument for claim 8 applies. Rallens also shows sending a message intended for the at least one device from the host (paragraphs [0014-0022] wherein the host read request is the message intended for the at least one device). Rallens shows all of the steps recited in claim 9.
As for claim 10, the argument for claim 8 applies. Rallens also shows that the management device is drawn from a set including a Baseboard Management Controller (BMC), a Redundant Array of Independent Disks (RAID) controller, a processor, or a software device (the controller 22 has a processor and paragraph [0012] also notes that the controller can be a RAID controller). Rallens shows all of the steps recited in claim 10.
As for claim 11, the argument for claim 8 applies. Rallens also shows that the at least one device is drawn from a set including a storage device and a Network Interface Card (NIC) (the at least one device is storage device(s) (24)). Rallens shows all of the steps recited in claim 11.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,126,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim covers the limitations of the application claim.

Application
‘352 Patent
1. A management device, comprising: a communication logic to communicate with at least one device over one or more communication channels about data associated with the at least one device; a reception logic to receive a query from a host, the query requesting information about the at least one device; and a transmission logic to send a response to the host, the response including the data, wherein the host is configured to send a message intended for the at least one device.
, comprising: a communication logic to communicate with at least one device over one or more communication channels about data regarding the at least one device, ; a reception logic to receive a query from a host, the query requesting .


There are some minor differences between the patent and application claims noted above. As noted by the strikethrough some elements of the patent claim are not contained in the application claim. It is submitted that “associated with” in the application claim and “regarding” in the patent claim mean essentially the same thing. It is noted that the application claim includes the further limitation of the host being configured to send a message intended for the at least one device. Since the host is said to send a query about the device to the reception logic, this could be interpreted as the host sending a message intended for the device in the patent claim. And therefore this limitation is covered by the patent claim’s limitations.

Allowable Subject Matter
Claims 2-7,12-14,17,18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chirumamilla et al. shows prefetching data based on a host’s awareness of storage volume layout.
Iwata et al. shows a storage control system with prefetching.
Kalwitz shows prefetch optimization in a storage system.
Choi shows data prefetching.
Ravimohan et al. shows data prefetching using prediction.
Yu et al. shows techniques for data prefetching.
Chiu et al. shows tuning data prefetching or prestaging in a memory controller.
Shimoi shows prefetch tuning based on history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /GLENN A. AUVE/ Primary Examiner, Art Unit 2185